Order filed November 13, 2018




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00747-CV
                                    ____________

ENERGY SEARCH COMPANY INC., DONALD ROBUCK AND SHARYN
                   ROBUCK, Appellants

                                        V.

                   RLI INSURANCE COMPANY, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-16016

                                    ORDER

      Appellant’s brief was due October 25, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 28,
2018, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM